Citation Nr: 1130729	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  07-36 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to September 1975.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Milwaukee, Wisconsin (RO).  This case was remanded by the Board in January 2010 for additional development.


FINDING OF FACT

The medical evidence of record shows that the Veteran's service-connected hearing loss disability is manifested by Level II hearing loss, bilaterally.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior to initial adjudication, letters dated in February 2006 and May 2006 satisfied the duty to notify provisions.  An additional letter was also provided to the Veteran in October 2007, May 2008, and March 2010 after which the claim was readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records, VA medical treatment records, and indicated private medical records have been obtained.  A VA examination sufficient for adjudication purposes was provided to the Veteran in connection with his claim in October 2006.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additional VA examinations were provided to the Veteran in February 2008 and March 2010.  While neither of these examinations produced results which are sufficient for adjudication purposes, the deficiencies are due to the Veteran's own lack of cooperation with the testing.  As discussed in more detail below, the Veteran has shown a consistent unwillingness to cooperate with VA audiological examinations.  As the Veteran's own behavior, not any deficiency by VA, has made the February 2008 and March 2010 VA audiological examinations insufficient for adjudication purposes, the Board finds that the duty to assist has been satisfied with respect to the provision of medical examinations.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans Claims Assistance Act notice errors are presumed prejudicial, reversal is not required if VA can demonstrate that the error did not affect the essential fairness of the adjudication).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  The appeal of the Veteran's bilateral hearing loss claim is based on the assignment of an initial evaluation following an initial award of service connection for bilateral hearing loss.  As such, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.

The severity of hearing loss is determined by comparison of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85, Diagnostic Codes 6100 through 6110 (2010).  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  The Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.

Service connection for bilateral hearing loss was granted by a December 2006 rating decision and a noncompensable evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective January 5, 2006.

The evidence of record includes numerous audiological examination reports, both VA and private.  However, except for the October 2006 VA audiological examination, the Board has disregarded all of these examinations as (1) the results they provide are not adequate for ratings purposes, or (2) the Board finds that the results are not competent for adjudication purposes.  The evidence of record clearly demonstrates that the Veteran exaggerates his symptoms and intentionally distorts the results.  A July 2005 VA outpatient audiology report stated that "[r]eliable word recognition could not be obtained as [the Veteran was] hesitant to guess and would not immediately respond to the task as he should.  Instead I would often have to pause [the] CD because he would not repeat back the words."  A July 2007 VA outpatient audiology report stated that the Veteran "continued having problems understanding me.  He functioned as though his hearing loss was much worse than what the audiogram depicted.  He also admitted that he could not hear the 'low battery beep indicator' which was set at 800 [Hertz] and was presented at the 'Very loud' presentation level."  A September 2007 VA outpatient audiology report stated that the Veteran "is functioning as though he has extreme difficulty understanding me even with his [hearing aid] set at [a high level.]"  A February 2008 VA audiological examination stated that after audiological examination

[a]dmitted pure tone thresholds and word recognition scores are not suitable for rating purposes.  Veteran's responses are judged to be of poor reliability and he did not consistently respond to the pure tones, even when they were presented at suprathreshold levels. . . . Results from [electrophysiologic testing] would suggest that his hearing sensitivity is most likely in the normal hearing range from 500 [to] 1700 [Hertz] in the left ear, and from 500 [to] 2000 [Hertz] in the right ear.  Essentially, he would have normal cochlear/[outer hair cell] function for the frequencies listed above and would not function as though he had a significant hearing loss.  Also, his word recognition scores were unusually poor given the results of the [test] findings. . . . Many of his admitted responses were either rhyming words or antonyms (i[.]e. face for lip) of the presented word.  Vet[eran] was re-instructed numerous times throughout testing to be compliant; however he continued to function as though he had a much poorer hearing loss than what would be expected based on the results of the [testing].

In the January 2010 remand, the Board notified the the Veteran that his full and honest cooperation with VA examinations was required.  The Board specifically and definitively stated that "[i]f the audiological examination ordered herein is found to be similarly unreliable due to a lack of cooperation from the Veteran, the Board will have no choice but to disregard the new report, along with all other unreliable audiological reports, and decide the Veteran's claim on the basis of the October 2006 results."  See Evans v. West, 12 Vet. App. 22, 30 (1998); Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (determining the weight to be assigned to evidence, credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Following this remand, the Veteran was scheduled for another VA audiological examination in March 2010.  After audiological examination, the report stated that

[t]oday's obtained results are not reliable for rating purposes.  Vet[eran's] responses were inconsistent.  Vet[eran] responded when called from waiting room in quiet voice without seeing examiner coming.  Vet[eran] followed instructions spo[k]en in a normal conversational level.  Vet[eran] reported he could hear the words presented at normal converstional level, but couldn't understand them.  Did not respond to pure tone stimuli in some cases at maximum levels of audiometer.  Veteran did not cooperate for testing.  Expect hearing is not significantly changed from previous rating evaluation dated 2006.

Accordingly, despite the Board's warnings to the Veteran, the evidence of record shows that he continued to be uncooperative with VA audiological testing and actively attempted to exaggerate the severity of his symptoms.

The Board notes that the Veteran submitted private audiological reports dated in February 2009 and May 2011.  However, as a result of the Veteran's long history of exaggerating his symptomatology, the Board finds all of the Veteran's statements regarding his own symptomatology to be incredible.  Pure tone audiological results are reported directly based on the Veteran's own statements regarding his ability to hear.  Accordingly, as the Veteran's own statements regarding audiological symptomatology are incredible, the Board finds the February 2009 and May 2011 private audiological reports to be incompetent.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (holding that reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the Veteran).  In short, the evidence of record demonstrates that the Veteran has repeatedly attempted to exaggerate his symptomatology, despite specific instructions and warnings not to do this.  The Veteran's chronic history of distortion of his own symptomatology makes all private audiological results submitted by the Veteran to be of questionable veracity.  The Board will thus not presume any audiological examinations to be competent unless they (1) are conducted by a VA examiner, not selected and paid for by the Veteran, and (2) do not include any indications that the Veteran exaggerated his symptomatology or was otherwise uncooperative.  The only VA medical evidence of record which provides audiological results sufficient for adjudication purposes without any indications of uncooperative behavior is the October 2006 VA audiological examination report.  Accordingly, the Board shall evaluate the severity of the Veteran's currently diagnosed hearing loss exclusively on the basis of that examination.

The October 2006 VA audiological examination report states that, on audiological testing, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
20
45
75
LEFT
10
15
55
75

The average pure tone threshold was shown as 38.75 decibels in the right ear and 38.75 decibels in the left ear.  Using the Maryland CNC word list, speech recognition was 88 percent in the right ear and 88 percent in the left ear.

Applying the October 2006 results to the Schedule reveals a numeric designation of Level II in the right ear and Level II in the left ear.  See 38 C.F.R. § 4.85, Table VI, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Schedule results in a noncompensable evaluation for hearing loss under Diagnostic Code 6100.

The rating criteria provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies in either ear, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in either ear.  Thus, the Veteran's bilateral hearing disability is not entitled to consideration under C.F.R. § 4.86 for exceptional patterns of hearing impairment for his service-connected bilateral hearing loss at any point during the period on appeal.

Disability ratings for hearing impairment are derived by a mechanical application of the Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, based on the current audiometric findings, a compensable evaluation for bilateral hearing loss is not warranted.

The October 2006 VA audiological examination report did not discuss the functional effects of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2010).  However, as discussed above, over the past five years VA has made multiple attempts to provide the Veteran with a newer and more complete examination.  The Veteran's own non-cooperative behavior has prevented a more comprehensive report from being obtained.  In addition, any reports on the functional effects of the Veteran's bilateral hearing loss would rely on the Veteran's own reports of his functional impairment.  As discussed above, the Veteran's statements regarding his bilateral hearing loss symptoms have been found to be incredible.  Accordingly, any statements the Veteran made regarding the functional effects of his bilateral hearing loss would also be incredible.  As such, a further remand to make an attempt to obtain a report of the functional effects of the Veteran's bilateral hearing loss would be futile.  See Wood, 1 Vet. App. at 193; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996) (when service- connected disability affects employment "in ways not contemplated by the rating schedule[,]" § 3.321(b)(1) is applicable).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disabilities rating for bilateral hearing loss inadequate.  The Veteran's bilateral hearing loss was evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100 the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology.  As noted above, the Veteran's bilateral hearing loss is manifested by Level II hearing loss, bilaterally.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the disabilities rating for his bilateral hearing loss.  A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case.  The criteria for a noncompensable rating for the Veteran's bilateral hearing loss more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  See VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 4.85, Diagnostic Code 6100.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial compensable evaluation for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


